ALLOWANCE
The Examiner was persuaded by the arguments filed on 7/21/21. In particular, the Examiner agrees with the Applicant that the two references Jakubiuk (also referred to as Wiktor) and Silverbrook cannot be the basis for a sound §103 rejection, at least in part because the two references come from different technological areas, and there is no persuasive motivation for combining the two. (See Remarks pp. 7-8.) Additionally, Jakubiuk does not seem to teach or suggest the selection of data padding size such that a width size of input data for a processing layer of the neural network environment is a multiple of the selected memory block size. (See Remarks, p. 8.) Therefore the outstanding rejection of all pending claims under §103 is withdrawn. The Examiner performed and updated prior art search, and now finds claims 1-22 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
None of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
receive one or more initialization parameters from a cooperating controller component of the neural network environment, the initialization parameters comprising dimensions of data to be processed by the neural network environment and a size of a selected data padding to insert into the data, the selected data padding size being selected such that a width size of input data for a processing layer of the neural network environment is a multiple of the selected memory block size of the at least one cooperating memory component.

Independent claims 8 and 16 each recite substantially identical limitations to the one identified above, and are allowable for the same reason.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124